                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

NICOLETTE P. SKINNER,               )
                                    )
                    Plaintiff,      )
                                    )
            v.                      )          1:19CV572
                                    )
WOMACK ARMY MEDICAL CENTER,         )
                                    )
                    Defendant.      )

                      MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

       Plaintiff Nicolette P. Skinner, proceeding pro se, brings

this    action   against    Defendant     Womack   Army   Medical   Center

(“Womack”) for negligence in providing medical care.           The United

States, appearing on behalf of Womack, has moved to dismiss,

pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(4),

12(b)(5), and 12(b)(6) (Doc. 8), and Skinner has moved for leave

to file an amended complaint (Doc. 15).            The motions are fully

briefed and ready for decision.         For the reasons set forth below,

Womack’s motion to dismiss will be granted and Skinner’s motion

for leave to file an amended compliant will be denied.

I.     BACKGROUND

       A.   Facts

       On October 12, 2018, Skinner visited Womack to seek medical

attention for her children.      (Doc. 4 at 5.)     While there, Skinner

became the focus of the medical staff and was allegedly “mistreated
and misdiagnosed, held against her will and . . . sent away.”

(Id.)    As part of this alleged misdiagnosis, Skinner claims,

medical staff diagnosed her with psychotic behavior despite her

calm demeanor, and involuntarily injected her with Ativan (a

sedative) and Geodon (an antipsychotic).           (Doc. 12 at 2.)      On

October 13, 2018, Skinner was transferred to Brynn Marr Hospital

(id.), from which she was presumably released.           On October 16,

2018, Skinner filed an administrative tort claim, claim number 19-

302-T002, 1 with the United States Army Claims Office.           (Doc. 9-1

at 2.)

     On October 25, 2018, Skinner “checked into FastMed Urgent

Care in Sanford due to tingling, chilling, and numbness up and

down” her arms.   (Doc. 12 at 3.)       She subsequently visited Express

Care at Cape Fear Valley Medical Center on November 1, 2018, to

further investigate the sensations in her arms.          (Id.)     Skinner

scheduled an appointment with John Korby at the Army Linden Oaks

Medical Center and saw him on November 15, 2018.         (Doc. 4 at 5.)

During her appointment she discussed the “chronic pain on both

[her] arms from the injections.”        (Id.)   Following a conversation



1
  In a December 5, 2018 letter from claim investigator Blake Holladay,
Skinner was assigned claim number 18-302-T002. (Doc. 11 at 6.) Womack
notes that this was a typographical error and that Skinner’s actual
number was 19-302-T002, as indicated by the declaration by Blake Holladay
attached to Womack’s motion to dismiss. (Doc. 13 at 2.) Further, Womack
argues that this typographical error is of no moment because the Army’s
records reveal that Skinner filed two administrative claims, neither of
which has been fully exhausted. (Id.)

                                    2
with “psychiatrist L’Abbe,” “[o]fficers” questioned Skinner, and

“[an] EMT was called to have [her] transported back to [Womack]

for further evaluations and assessments.”               (Id.)   Skinner alleges

that    the     psychiatrist    believed       she   was   having     “an     ‘acute

psychosis.’”       (Id.)   Skinner was presumably released from Womack.

During a visit with a neurologist in March of 2019, Skinner was

diagnosed with paresthesia (an abnormal dermal sensation) and,

following subsequent neurological testing, experienced hearing

loss    that    she   attributes    to   the    involuntary     injections      that

occurred at Womack in October of 2018.               (Doc. 12 at 3-4.)

       B.      Procedural History

       On April 11, 2019, Skinner filed this lawsuit in the General

Court of Justice, District Court Division, of Lee County, North

Carolina.       (Doc. 1-1.)     On June 6, 2019, Womack removed the case

to this court pursuant to 28 U.S.C. §§ 1441, 1442, and 1446.                   (Doc.

1.)    In her complaint, Skinner alleges that Womack was negligent

when its providers misdiagnosed her with acute psychosis, held her

against her will, unnecessarily injected her with antipsychotics,

and transferred her to a separate facility.                (Doc. 4.)        Stemming

from this alleged misconduct, Skinner seeks damages of $25,000,000

for    “medical    negligence,     medical     malpractice,     and   . . .     hate

organized crime.”       (Id.)

       In lieu of answering, Womack filed the present motion to

dismiss on July 8, 2019.           (Doc. 8.)     The court issued Skinner a

                                         3
Roseboro letter, 2 notifying her of her right to file a 20-page

response and the possibility that a failure to do so would likely

result in the dismissal of her case.       (Doc. 10.)   On July 31, 2019,

Skinner filed a five-page response in opposition to the motion to

dismiss (Doc. 11) 3 along with various records and an affidavit

(Doc. 12).     On September 3, 2019, Skinner moved for leave to file

an amended complaint.      (Doc. 15.)    These motions are fully briefed

and ready for decision.

II.    ANALYSIS

       Skinner proceeds pro se.      “A federal court is charged with

liberally construing a complaint filed by a pro se litigant to

allow the development of a potentially meritorious case.”          Hall-

El v. United States, No. 1:11CV1037, 2013 WL 1346621, *2 (M.D.N.C.

Apr. 3, 2013) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

Pleadings “should not be scrutinized with such technical nicety

that a meritorious claim should be defeated.”           Gordon v. Leeke,

574 F.2d 1147, 1151 (4th Cir. 1978).          But while the court must

construe the complaint liberally, it is not obliged to become an

advocate for the unrepresented party, Weller v. Dep’t of Soc.

Servs., 901 F.2d 387, 391 (4th Cir. 1990), or “to construct full

blown claims from sentence fragments,” Beaudett v. City of Hampton,


2
    See Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).
3
  Many of the attachments are Skinner’s medical records.      The court
cautions Skinner against including medical records in her filings, which
are public record.

                                     4
775 F.2d 1274, 1278 (4th Cir. 1985).

     Skinner does not explicitly state a cause of action in her

complaint. But because she filed administrative tort claims, seeks

money damages, and pleads negligence, her complaint is construed

as one under the Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671,

et. seq. (“FTCA”).

     A.   Motion   to  Dismiss    for   Lack   of    Subject   Matter
          Jurisdiction

     Subject matter jurisdiction is a “threshold issue” the court

must address before considering the merits of a plaintiff’s claim.

Jones v. Am. Postal Workers Union, 192 F.3d 417, 422 (4th Cir.

1999) (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 118 (1998)).   A plaintiff bears the burden of proving subject

matter jurisdiction.   Evans v. B.F. Perkins Co., a Div. of Standex

Int’l Corp., 166 F.3d 642, 647 (4th Cir. 1999).     “When a defendant

challenges subject matter jurisdiction pursuant to Rule 12(b)(1),

‘the district court is to regard the pleadings as mere evidence on

the issue, and may consider evidence outside the pleadings without

converting the proceeding to one for summary judgement.’”        Id.

(quoting Richmond, Fredericksburg & Potomac R. Co. v. United

States, 945 F.2d 765, 768 (4th Cir. 1991) (internal citations

omitted)).   The court should only grant the Rule 12(b)(1) motion

“if the material jurisdictional facts are not in dispute and the

moving party is entitled to prevail as a matter of law.”         Id.


                                 5
(quoting Richmond, Fredericksburg & Potomac R. Co., 945 F.2d at

768).

       Skinner’s lawsuit alleges primarily negligence and medical

malpractice by Womack.           Womack challenges this court’s subject

matter jurisdiction, arguing that Skinner has failed to exhaust

her administrative remedies as mandated by the FTCA, and thus the

United States has not waived its sovereign immunity.               (Doc. 9 at

6.)    Womack supports its motion to dismiss with a declaration from

Connie McConahy, the Acting Chief of the Operations and Records

Branch of the U.S. Army Claims Service, stating that a search of

the claims office’s computerized database indicates that as of

July    1,   2019,   “no    final   determinations   have   been   issued”   on

Skinner’s claims.          (Doc. 9-1 at 2.) 4   Skinner responds that the

motion “should be overruled” because McConahy’s declaration shows

she erroneously searched for FTCA claim number 19-302-T002 when

Skinner’s claim number was in fact 18-302-T002 and that McConahy

relied on that erroneous search to support her declaration that

Skinner has not exhausted her administrative remedies.               (Doc. 11

at 1.)       Womack argues that any communication to Skinner listing

her claim number as 18-302-T002 simply contained a typographical

error and that McConahy’s search of the Claims Office database,


4
  McConahy’s search of the claims office database revealed the claim at
issue, 19-302-T002, stemming from Skinner’s October 12, 2018 visit to
Womack, as well as an administrative tort claim, 19-261-T008, filed on
November 25, 2018, relating to medical care provided on August 14, 2012,
at Winn Army Community Hospital. (Doc. 9-1 at 2.)

                                        6
which resulted in the display of all claims filed by Skinner,

indicated that none had been decided.               (Doc. 13 at 2.)

     The district courts have “exclusive jurisdiction of civil

actions       on   claims    against      the     United       States,         for   money

damages . . . or personal injury or death caused by the negligent

or wrongful act or omission of any employee of the Government while

acting within the scope of his office or employment.”                           28 U.S.C.

§ 1346(b)(1).       While district courts have exclusive jurisdiction

over these actions, “[i]t is well established that the United

States Government, as sovereign, is immune from suit unless it

consents to be sued,” and the terms of that consent define the

district court’s jurisdiction.              Gould v. United States Dep’t of

Health    &    Human   Servs.,      905   F.2d    738,       741   (4th    Cir.      1990).

“Congress created a limited waiver of sovereign immunity in the

FTCA.    28 U.S.C. §§ 2671-2680.”           Id.    The FTCA “creates a limited

waiver . . . by authorizing damages actions for injuries caused by

the tortious conduct of federal employees acting within the scope

of their employment, when a private person would be liable for

such conduct under state law.”             Suter v. United States, 441 F.3d

306, 310 (4th Cir. 2006); see 28 U.S.C. § 1346(b)(1).

     “[B]ecause        the   FTCA    constitutes         a    waiver      of    sovereign

immunity, plaintiffs . . . must file an FTCA action in careful

compliance with its terms.”               Kokotis v. U.S. Postal Serv., 223

F.3d 275, 278 (4th Cir. 2000).            FTCA claims are barred unless they

                                           7
are “presented in writing to the appropriate Federal agency within

two years after such claim accrues” or initiated “within six

months . . . of notice of final denial of the claim.”     28 U.S.C.

§ 2401(b).   No action shall be instituted against the Government

in district court “unless the claimant shall have first presented

the claim to the appropriate Federal agency and his claim shall

have been finally denied by the agency.”       28 U.S.C. § 2675(a).

“The failure of an agency to make final disposition of a claim

within six months after it is filed shall . . . be deemed a final

denial of the claim . . . .”   Id.   This presentment requirement is

jurisdictional and may not be waived.    See Lopez v. United States,

823 F.3d 970, 976 (10th Cir. 2016); Lopatina v. United States, 528

Fed. Appx. 352, 356 (4th Cir. 2013); Mader v. United States, 654

F.3d 794, 807-08 (8th Cir. 2011).    The Supreme Court in McNeil v.

United States, 508 U.S. 106, 112 (1993) explained its purpose:

     Congress intended to require complete exhaustion of
     Executive remedies before invocation of the judicial
     process. Every premature filing of an action under the
     FTCA imposes some burden on the judicial system and on
     the Department of Justice which must assume the defense
     of such actions. Although the burden may be slight in
     an individual case, the statute governs the processing
     of a vast multitude of claims. The interest in orderly
     administration of this body of litigation is best served
     by adherence to the straightforward statutory command.

     Skinner filed an administrative tort claim on October 16,

2018, based on actions that occurred on October 12, 2018.     (Doc.

9-1 at 2.)   In doing so, she complied with the two-year window to


                                 8
file   her    claim   after    it   accrued.    See    28   U.S.C.   § 2401(b).

However, Womack contends that as of July 1, 2019, no final decision

had been made on any administrative tort claim filed by Skinner,

thus her claim is barred under 28 U.S.C. § 2675(a).               Skinner does

not dispute Womack’s assertions.            Skinner has not met her burden

under Local Rule 7.2 to provide an argument as to the merit of her

claim.    L.R. 7.2(a)(4) (requiring briefs to contain argument, with

reference to all statutes, rules, and authorities relied upon).

In the absence of any explanation, the court nevertheless has the

obligation to determine whether the motion to dismiss is merited.

See Local Rule 7.3(k); Gardendance, Inc. v. Woodstock Copperworks,

Ltd., 230 F.R.D. 438, 449 (M.D.N.C. 2005).

       Womack argues that Skinner’s state court claim was filed

within six months of the presentment of her administrative tort

claim, thus Skinner failed to follow the process established by

the FTCA.     (Doc. 9 at 9-10.)       Skinner’s administrative tort claim

was filed on October 16, 2018 (Doc. 9-1), and she filed this

lawsuit in state court on April 11, 2019 (Doc. 1-1), less than six

months later.       In support of its motion to dismiss, Womack cites

Plyler v. United States, 900 F.2d 41, 42 (4th Cir. 1990).                    In

Plyler, an FTCA claim filed in state court was removed to federal

court before six months had elapsed.            Id.     On appeal, the Fourth

Circuit      held   that   a   district     court     lacked   subject   matter

jurisdiction when an FTCA claim was removed to federal court before

                                        9
a final disposition or the passing of six months.              Id.   In the

present case, an FTCA claim was brought in state court within six

months of the filing of an administrative tort claim and was

removed to federal court on June 6, 2019, after six months had

elapsed.   (Doc. 1.)     While these facts are distinguishable from

those in Plyler, the court nevertheless finds that Skinner failed

to exhaust her administrative remedies and this court lacks subject

matter jurisdiction.

     Section   2675(a)   prohibits     an    action    from   beginning    or

commencing until the presentment requirement has been satisfied.

See McNeil, 508 U.S. at 112 (“In its statutory context, we think

the normal interpretation of the word ‘institute’ [in § 2675(a)]

is synonymous with the words ‘begin’ and ‘commence.’”).                   Upon

filing her state court claim against Womack, Skinner began an

action against the United States.           The fact that six months has

now elapsed since the filing of her administrative tort claim is

immaterial to the determination of jurisdiction.           See Plyler, 900

F.2d at 42 (citing Gregory v. Mitchell, 634 F.2d 199 (5th Cir.

1981)) (“Since the district court had no jurisdiction at the time

the action was filed, it could not obtain jurisdiction by simply

not acting on the motion to dismiss until the requisite period had

expired.”).    Skinner’s failure to adhere to the requirements of

the FTCA prevents this court from exercising jurisdiction, and her

claim will be dismissed without prejudice.            See Weston v. United

                                  10
States, No. 1:15CV84, 2015 WL 5511133, *9-10 (M.D.N.C. Sept. 17,

2015) (dismissing plaintiff’s FTCA claim without prejudice where

administrative remedies were not exhausted); Brinkley v. United

States, No. 5:10-CT-3084-BO, 2012 WL 78376, *3 (E.D.N.C. Jan. 10,

2012) (same).

       Skinner may regard this ruling as unfair, especially to a pro

se litigant.         However, the Supreme Court has rejected just such a

conclusion.      In McNeil, where the petitioner proceeded pro se, the

Court recognized that “a litigant proceeding without counsel may

make   a   fatal       procedural    error”     under    the    FTCA’s      exhaustion

requirement.          508 U.S. at 113.          But given the “clarity of the

statutory text,” the Court concluded, a “strict adherence to the

procedural requirements specified by the legislature is the best

guarantee       of     evenhanded   administration         of   the     law.”       Id.

Consequently, the Court concluded, even the deference commonly

afforded    a        pro   se   litigant    cannot      overcome      the    statutory

requirement.

       In light of this conclusion, the court will defer ruling on

the other grounds for dismissal raised by Womack.                     See Steel Co.,

523 U.S. at 94 (holding that a federal court may not act under

“‘hypothetical         jurisdiction’   that      enables    a   court       to   resolve

contested questions of law when its jurisdiction is in doubt.”).

However, because Skinner proceeds pro se, she is cautioned that

any future action must comply with the appropriate rules for

                                           11
pleading as well as for process and service of process. 5

     B.          Motion for Leave to File an Amended Complaint

     Pursuant to Federal Rule of Civil Procedure 15(a), courts

“should freely give leave [to amend a complaint] when justice so

requires.”       Although district courts should freely grant leave to

amend a complaint, a court may deny leave when an amendment would

be futile.       Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 471

(4th Cir. 2011).       “A motion to amend a complaint is futile ‘if the

proposed claim would not survive a motion to dismiss.’”                       Pugh v.

McDonald, 266 F. Supp. 3d 864, 866 (M.D.N.C. 2017) (quoting James

Madison Ltd. V. Ludwig, 82 F.3d 1085, 1099 (D.C. Cir. 1996)).                       The

decision    to    grant   or    deny   a   motion     to    amend    is    within   the

discretion of the district court.                Forman v. Davis, 371 U.S. 178,

182 (1962).

     In her motion to file an amended complaint, Skinner cites her

intention        to   “[c]orrect[]         for     Insufficient       Process       and

Insufficient Service of Process.”                (Doc. 15 at 1.)     Womack opposes

this motion, arguing that Skinner’s amendment would be futile

because “her claims are still subject to dismissal for failure to

exhaust administrative remedies.”                (Doc. 17 at 4 n.3.)

     The    court     agrees.     Granting        Skinner    leave    to    amend   her

complaint will not affect the court’s prior analysis finding lack


5 The court’s deferral should not be interpreted as any indication of
the timeliness or merit of any future action.

                                           12
of   subject    matter   jurisdiction   for   failure    to   exhaust

administrative remedies.   Even if Skinner were to cure the alleged

deficiencies in process and service of process, her proposed

amended complaint (Doc. 15-1) fails to demonstrate subject matter

jurisdiction.     Evans, 166 F.3d at 647.      Because the amended

complaint would not survive a motion to dismiss, therefore, the

court finds the proposed amendment futile, and Skinner’s motion to

file an amended complaint will be denied.     See Nichols v. United

States, No. 5:09-CV-196-BO, 2010 WL 11622662, *4 (E.D.N.C. Mar.

12, 2010) (denying plaintiff’s motion to amend).

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Womack’s motion to dismiss (Doc.

8) is GRANTED due to lack of subject matter jurisdiction, and

Skinner’s complaint is DISMISSED WITHOUT PREJUDICE.     It is further

ORDERED that Skinner’s motion to file an amended complaint (Doc.

15) is DENIED WITHOUT PREJUDICE.



                                         /s/   Thomas D. Schroeder
                                      United States District Judge

November 27, 2019




                                 13
